Notice of Pre-AIA  or AIA  Status
The present application, filed on (12/20/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-13) are pending. A restriction requirement was mailed on 5/1/2020. Claims 1-12 were examined and claim 13 was withdrawn.in response to the restriction requirement in a Non-Final office action on 08/12/2020. A FINAL office action is in response to Applicants submission dated 10/30/2020 was mailed on 1/6/2021.

Attachment to Advisory
Applicant’s submission after FINAL dated 3/31/2021 is not entered. The amendments to claims 1 and 8 will require search and consideration.
The Applicant has argued against the combination specifically as related to location of variable impedance device. As discussed previously, the space below would also be electrically shielded on account of grounded walls. The standard of obviousness according to KSR vs Teleflex includes predictability of combination. A POSITA will have to consider if the combination would work. The proposed combination in this rejection is based on such rationale. Also locating outside the plasma space would be obvious since it would be merely a rearrangement of parts. The limitation of “an atmospheric environment” will have to be evaluated to determine patentability. This response may not be complete since the amendments are not entered and not considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716